      Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 1 of 20



Erik Strindberg (Bar No. 4134)
STRINDBERG & SCHOLNICK, LLC
675 East 2100 South, Suite 350
Salt Lake City, Utah 84106
Telephone: (801) 359-4169
Facsimile: (801) 359-4313
Email: erik@utahjobjustice.com
Attorneys for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION



 KATHLEEN CHRISTY,                                          COMPLAINT
                                                         AND JURY DEMAND
                Plaintiff,

         v.                                          Case No.: 2:18-cv-000837-RJS
 SALT LAKE CITY SCHOOL                                   Judge: Robert J. Shelby
 DISTRICT, a political subdivision of the
 State of Utah, and MCKELL WITHERS,
 an individual.




       Plaintiff Kathleen Christy (“Christy” or “Plaintiff”), by and through her

undersigned counsel, to complain against Defendant Salt Lake City School District

(“District”) and Dr. McKell Withers (“Withers”) (collectively, “Defendants”) as follows:

                                   NATURE OF CASE

       Plaintiff seeks redress under Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. § 2000e et seq. (“Title VII”), against Defendants; and under 42 U.S.C. § 1981

against Defendants.
      Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 2 of 20



                                          PARTIES


     1.       Christy is an individual residing in Salt Lake County, Utah. At all relevant

times in this Complaint, Christy was employed by the District as a high-level

administrator until she retired in July 2017.

     2.       Defendant District is a political subdivision of the State of Utah. During all

relevant times in this Complaint, the District had and continues to have 15 or more

employees, and as such, it is an “employer” within the meaning of § 701(b) of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e(b).

     3.       Defendant Withers is the former Superintendent of the District. At all

relevant times in this Complaint, Withers was a Superintendent of the District.

                              JURISDICTION AND VENUE

     4.       This Court is vested with jurisdiction over all actions in this matter pursuant

to 28 U.S.C. § 1331, §1334, because Christy has brought claims for violations of federal

law pursuant to: 42 U.S.C. § 2000e-5 (f)(3) (Title VII); and 42 U.S.C. § 1981 (1981).

     5.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and 42

U.S.C. §2000e-5(f)(3), in that Plaintiff resides within this judicial district and a

substantial part of the events alleged herein occurred within this judicial district.

          EXHAUSTION OF ADMINISTRATIVE AND OTHER REMEDIES

     6.       Christy has complied with all conditions precedent to the court’s

jurisdiction of her claims.

     7.       On or around January 19, 2017, Christy timely filed a charge of retaliation


                                                2
      Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 3 of 20



and racial discrimination against the District with the Equal Employment Opportunity

Commission (“EEOC”) and the Utah Anti-Discrimination and Labor Division.

     8.       On or around July 26, 2018, EEOC issued Christy a Notice of Right to Sue,

which she received on August 1, 2018.

     9.       This Complaint has been timely filed within 90 days of receipt of that

notice.

                              GENERAL ALLEGATIONS

     10.      Christy is an African American woman who has had a very successful

career at the District and in the education system generally.

     11.      Christy has a Bachelor’s degree in Elementary Education from the

University of Utah (1975), a Master’s of Education from the University of Utah (1977),

and a Ph.D. in Education, Culture and Society from the University of Utah (2016).

     12.      The District first hired Christy in 1975 as a teacher at Edison Elementary

School until 1980.

     13.      From 1980 to 1985, Christy was employed as a teacher in Los Angeles,

California.

     14.      Christy moved back to Utah in 1985 and worked at the Utah State Office of

Education as an Equity Specialist.

     15.      In 1993, the District hired Christy again as a principal at both Franklin

Elementary School and Bonneville Elementary School.

     16.      Throughout her tenure with the District, Christy quickly displayed her

exemplary work ethic and impeccable work record.

                                             3
      Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 4 of 20



     17.         In 1993, Christy earned the NAACP Albert Fritz Civil Rights Worker of

the Year for Achievement in Education and the YMCA Woman of the Year Award for

Achievement in Education in 1993. Christy also won various other awards including the

Cesar Chavez Peace and Justice Award in 2010 and the Omega Psi Phi Educator of the

Year in 2013.

     18.         Christy was also a member of various boards within the community, such

as the Board of Directors for Utah Foster Care (2012-2017), Commission on Criminal

and Juvenile Justice (2014-2017, and the Delta Sigma Theta Sorority, Inc. (1988-

present).

     19.         In 2001, the District Withers promoted to Superintendent of the District.

     20.         On September 1, 2003, Withers reorganized the District, appointing Patrick

Garcia (“Garcia”), a Latino male, and Christy as Assistants to the Superintendent for

School Services.

     21.         Christy’s position as Assistant to the Superintendent specifically required

her to perform various duties including, but not limited to, the following:

            a.   Overseeing and managing 15 staff members;

            b. Acting as the District’s Compliance Officer; and

            c.   Managing the English as a Second Language, Title VI Indian Education

            Program, Professional Development for Diversity, and refugee programs.

     22.         In 2007, the District appointed Christy as the District’s Title IX coordinator

and as director of the “Educational Equity Department” (“Equity”), whose main goal was

to address the education gap in the minority community.

                                                4
      Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 5 of 20



     23.       After becoming the director of Equity, Christy in good faith attempted to

work with Withers on Equity projects.

     24.       Christy quickly learned that Withers would attempt to thwart her efforts to

implement change and improvements for minority students and the District as a whole.

     25.       Christy and other members of Equity often noted how uncomfortable and

irritated Withers felt when they approached him with ideas or changes that could be

implemented in the District for minority students.

     26.       In fact, most of their ideas were never implemented or simply ignored by

Withers.

     27.       Withers also rarely attended Equity leadership meetings with members of

the community to discuss important minority issues, such as the school to prison pipeline.

     28.       Thus, when the community members and Equity met, Withers was rarely

present to assure to the participants in the meeting that their concerns would be heard.

     29.       For example, Christy suggested to Withers, over the course of many years,

that the District print out important announcements for the students’ parents in the

District’s 10-most used languages (besides English), so the parents would be aware of

important events and deadlines for their children (It is important to note that the District

is approximately 60% non-white and over 50 languages are spoken within its

boundaries).

     30.       Withers repeatedly informed Christy that he did not want to spend District

money on this project or that it was simply too much work.

     31.       After years of trying to implement this project, Withers took over the

                                              5
      Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 6 of 20



budget and assignment of who would pay for the translations in or around August 2014.

     32.      Instead of printing the most significant documents for the students’ parents,

Withers printed only the District’s Board policies in two additional languages, Spanish

and Tongan.

     33.      In or around January 2015, Garcia announced to Withers and others of his

planned retirement at the end of the 2015-2016 school year. Soon thereafter, Withers

announced that he was to retire in June 2016.

     34.      In or around this same time, Christy hinted to Withers that she was

considering retirement, but was still not quite sure.

     35.      After Garcia and Withers announced their retirement, Withers crafted a

plan that entailed a transitional reorganization for the new superintendent who was to be

appointed.

     36.      This reorganization structure included the formation of three “Chief

Officers” who would split the responsibilities of Garcia once Garcia retired. The Chief

Officers would also report directly to Withers and would receive a pay raise reflective of

their additional workload.

     37.      In selecting the Chief Officers, Withers elected to not allow applications

from the public or from employees of the District. Instead, Withers hand-picked each of

the new Chief Officers.

     38.      In October 2015, Withers announced the new reorganization and the new

Chief Officers in a General Administrative Meeting with approximately 70-80 people

from the District present.

                                              6
      Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 7 of 20



     39.      Withers then announced the three new Chief Officers, who he had

personally picked, Barbara Kuehl, Brian Conley, and Larry Madden. All three of them

are white.

     40.      Upon seeing the announcement, it seemed to Christy and other minority

administrators that Withers purposefully closed the application process because he did

not want a minority in the position of Chief Officer.

     41.      That Withers’ actions might be discriminatory was even more evident as

many highly qualified minority candidates within the District would have qualified for

this position, such as Christy, Dr. Sandra Buendia (Assistant Principal at East High

School), and James Yapias (Principal of Bryant Middle School).

     42.      At the meeting, Withers then displayed on a projector screen the new

organizational chart.

     43.      Upon looking at the chart, Christy noticed that her name was left

completely off of the chart, and that the Equity department was placed below one of the

new, white Chief Officers who had no experience in working with Equity and was

previously at the same level as Christy.

     44.      Upon seeing her name withheld on the chart and now also working under

someone of her same status level with Equity, Christy immediately felt embarrassed and

knew that many of her colleagues were going to approach her and ask if something had

happened with her employment status at the District.

     45.      As Christy predicted, many of her friends and colleagues approached her

offering their apologies for Withers’ actions.

                                             7
      Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 8 of 20



     46.      Further, many administrators expressed to Christy their concern that there

was no consideration for addressing diversity and minority issues and that minority

leaders had been overlooked as potential candidates for the new Chief Officer positions.

     47.      After subsequent meetings with Withers, Christy learned that she would be

given a new assignment.

     48.      Withers then assigned Christy to be the Special Assistant to the

Superintendent. This position was then updated on a new reorganization chart.

     49.      However, to Christy’s disbelief, her new position was listed as lasting only

one year.

     50.      As a result of these actions, Christy informed Withers that she was

reconsidering her retirement as she saw Equity was being marginalized and did not want

the hours she put into Equity to be lost.

     51.      Christy also spearheaded discussions on what she and many other district

administrators felt about the discriminatory reorganization.

     52.      Subsequently, five members of Equity, four of whom were people of color,

including Christy, and one who was white, met with Withers expressing the concerns of

Equity and other District administrators regarding the marginalization of Equity and the

lack of a fair and competitive process for the Chief Officer positions.

     53.      In response, Withers tried to excuse his actions by stating that the positions

were only temporary until the new superintendent was selected.

     54.      On December 14, 2015, these same five members of Equity also wrote a

letter to the Board of Education, Administrators, and the School Community Councils

                                             8
      Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 9 of 20



outlining these same concerns of racial discrimination.

     55.       Following these actions by Christy and other administrators, it became

apparent that Withers was not happy with Christy for organizing discussions concerning

his discriminatory reorganization decisions and began to take adverse actions against her.

     56.       First, Withers began holding meetings that Christy should have been part

of, but failed to invite her.

     57.       Specifically, the meetings were with Withers and executive directors

discussing a new Equity Action Plan – the same team Christy directed.

     58.       Second, Withers directed his staff to investigate Christy’s doctorate degree.

The staff discovered that Christy had yet to have her dissertation signed off by the

committee at the University of Utah, although she had successfully defended her

dissertation in November of 2015.

     59.       Third, Withers also began to investigate Christy’s involvement in hiring a

consultant, Edwin Javius (“Javius”), also an African American. Javius was hired by the

District to work with Equity on staff development, working with teachers on how to teach

children of diverse backgrounds, and to address the educational gap of minority students.

     60.       On May 6, 2016, the District issued Christy a Notice of Allegations

(“Allegations”) alleging principally two allegations.

     61.       First, “for the past several months”, Christy had “misrepresented to the

District, Board members, and community that [she had] been awarded a Doctorate

Degree”, Christy “encouraged and perpetuated this inaccurate misrepresentation”, and “at

no time did Ms. Christy indicate to any District personnel or Board member that she has

                                              9
     Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 10 of 20



not completed all the steps necessary to be awarded a PhD by an accredited institution.”

     62.      And second, the Allegations alleged that Christy “violated District and

State purchasing procedures by knowingly awarding a contract to an individual [Javius]

who had misrepresented their [sic] educational experience.”

     63.      On May 13, 2016, Christy wrote a response to the Allegations.

     64.      In her response to the first allegation, Christy clarified that she already had

defended her dissertation and that all she had left to do was to make some minor edits and

get signatures from the committee. However, once Christy had successfully defended her

dissertation, without her encouragement, many of her friends and colleagues referred to

her as “Doctor”. In fact, it was common knowledge that Christy had remaining technical

aspects required for completion of her degree as she repeatedly explained and discussed

the status of her degree in a very open manner to everyone. Further, other administrators

such as Bobbie Kirby and Jana Edward were referred to as “Doctors” before officially

receiving their doctorate degree and they were not being disciplined.

     65.      Christy also never denied that some of her friends and colleagues referred

to her as “Doctor”, but the general practice is that once you defend dissertation, you are

called “Doctor”.

     66.      Significantly, the Allegations presented no evidence of Christy

intentionally misrepresenting her degree status in order to obtain any material benefit;

Christy never obtained any personal, financial, or any other gain from this alleged

misrepresentation. Further, Christy’s unintentional misrepresentations never caused the

District any financial, reputational, or other harm.

                                             10
     Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 11 of 20



     67.      In response to the second allegation in the Response, Christy affirmed that

she was not involved in the approval of Javius’ original contract in 2010 nor was she

involved in the ultimate decision to extend EdEquity’s contract with the District in 2013.

Christy only helped in Javius’ contract renewal by completing a requisition that did not

reference Javius with a doctor title.

     68.      Christy also had no knowledge that Javius had misrepresented his degree at

the time of the initial contract. In fact, it was common for many of the administrators at

the District, including Christy, to refer to Javius as “Dr. Javius”.

     69.      Christy was also not aware that calling Javius “Dr. Javius” was even a

concern until February 2015. Upon discovering this concern, Christy immediately relayed

the information to her staff and took the necessary steps to refrain from referring to

Javius as “Doctor”.

     70.      Additionally, the District was fully aware of these issues prior to the

contract extension and took no action and has not taken any action to seek retribution

from EdEquity Inc. for the claimed misrepresentation. Yet, while many other

administrators knew of Javius’ alleged misrepresentation, Christy was the only one who

suffered retaliation for this supposed violation.

     71.      On May 31, 2016, the District issued findings regarding an investigation of

Allegations that were performed by Craig Ruesch (“Mr. Ruesch”) from the District’s

Human Resources Department.

     72.      The investigation “found” exactly what the Allegations had set forth. First,

Christy using the title of “doctor” and “PhD” was inappropriate since she had not been

                                              11
       Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 12 of 20



issued an official degree. And second, Christy misrepresented that Javius had a doctorate

degree and she had extended a contract with his company, EdEquity, Inc., after she

learned of this information.

      73.         Mr. Ruesch then alleged that Christy was in violation of the District’s

personnel policies P-11 and P-42 District personnel policies and Utah Code Ann. §67-16-

4(1)(c) for the “use or attempt to use [of her] official position to secure special privileges

for others.”

      74.         Christy also allegedly violated “F:2 Administrative Procedures, Purchasing,

Sections (I)(A) and (II)(C)”, Utah Admin. Code R277-515-6(1) (Professional Educator

Conduct), and Utah Admin. Code R33 (Administrative Services, Purchasing and General

Services).

      75.         Mr. Ruesch then recommended that “due to the egregious nature of the

issues and policy violations involved, significant discipline, up to and including

termination, should be administered.”

      76.         On June 30, 2016, Withers wrote a letter to Christy declaring that her


1
  P-1: Administrative Procedur3es, Ethical Standards, Sections:
         (II)(A)(3) which requires that one “fulfill professional responsibilities with honesty and integrity”;
         (II)(A)(4) which requires that one “will be a role model of civic and society responsibility”; and/or
         (II)(B)(2) which requires that you not use your position within the district for either special privileges or
         exemptions for yourself or others, including relatives.
2
  P-4: Administrative Procedures, Discipline of District Employees, Sections:
         (I)(A)(1) violating any established statute, law, rule, regulation, policy, or directive, including but not
         limited to those found in the applicable written/negotiated agreement, the Employment Handbook, board
         policies and administrative procedures, applicable rules of professional conduct, and state and federal law;
         (I)(A)(2) violating common established standards of morality;
         (I)(A)(2) engaging in misfeasance, malfeasance, or nonfeasance;
         (I)(A)(2) knowingly providing false, misleading, or inaccurate information to the district;
         (I)(A)(13) failing to disclose a conflict of interest or engaging in other unethical behavior;
         (I)(H) Conduct which results in a substantial disruption to the work environment or educational mission of
         the district; and/or
         (I)(H) Conduct which exposes the district to censure, ridicule, damage, or reproach.

                                                          12
     Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 13 of 20



misrepresentations were of an “egregious nature” and were completely “unacceptable”.

Withers then adopted Mr. Ruesch’s findings and issued the following punishments;

           a.   Christy was to serve a five-day suspension, effective July 5, 2016;

           b. Christy would be demoted to Equity Plan Coordinator, with a reduced

           salary on Lane II, Step 5; and

           c.   Christy would have direct supervision of her work by Claustina Mahon-

           Reynolds.

     77.        Without any opportunity to appeal her suspension, Christy served her five-

day suspension and returned to work on July 12, 2016.

     78.        Christy appealed her demotion and suspension (even though she already

served it) and requested a hearing.

    79.         Christy’s appeal hearing was held on August 25, 2016.

    80.         On September 27, 2016, the hearing officer upheld Wither’s decision to

suspend and demote Christy.

    81.         On January 17, 2017, Christy received a notice from the Utah Professional

Practices Advisory Commission informing her of their investigation of her actions and a

potential disciplinary action against her Education License.

    82.         Christy, after being discriminated against and humiliated by her superiors,

retired after a twenty-five year and successful career with the District in July 2017.

    83.         The Utah Professional Practices Advisory Commission dismissed their

investigation in or around April 2018.



                                              13
      Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 14 of 20



                           FIRST CAUSE OF ACTION
      Racial Discrimination in Violation of Title VII Against Defendant District

     84.         Christy reasserts and incorporates by reference all preceding paragraphs as

if fully set forth herein.

     85.         At all times material herein, Title VII of the Civil Rights Act, 42 U.S.C. §

2000e et seq. was in full force and effect, and was binding upon Defendants. Title VII,

specifically 42 U.S.C. § 2000e-2(a)(1) makes it unlawful for an employer to:

                 To fail or refuse to hire or to discharge any individual, or otherwise to
                 discriminate against any individual with respect to his compensation, terms,
                 conditions, or privileges of employment, because of such individual’s race,
                 color, religion, sex, or national origin.

     86.         Christy is a member of a protected class based on her race and color.

     87.         As set forth above, during Christy’s employment, the District, through its

agents, managers, supervisors and employees, discriminated against her through the

following illegal actions:

            a.     Attempting to thwart her efforts in implementing change through Equity;

            b.     Preventing her from having an unobstructed and fair process to apply for

           the Chief Officer position;

            c.     Demoting her to the Equity Plan Coordinator position where she lost

           prestige, responsibilities, and supervised less employees;

            d.     Placing Equity beneath a Chief Officer that is at the same job status as

           her and had no experience with Equity;

            e.     Suspending her for five-days;

            f.     Excluding her from meetings she previously participated in;

                                               14
     Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 15 of 20



            g.     Removing her from the organization chart and displaying that chart in

            front of 70-80 members of the District;

            h.     Falsely accusing her of intending to create the perception that she had

            completely finished her doctorate degree; and

            i.     Falsely accusing her of intentionally contracting with Javius whom she

            knew had not completely finished his doctorate degree.

      88.        As set forth above, white employees in the District were not subject to the

same type of restrictions, repeated disciplinary actions and failures to promote, and the

other adverse actions taken against Christy by District because of her race.

      89.        Even though Christy repeatedly reported the discriminatory conduct to the

District, by and through Withers, the Board of Education, other administrators, the

School Community Councils, and others, the District failed to take remedial action.

      90.        Such actions constitution unlawful discrimination against Christy with

respect to the terms, conditions, privileges, and benefits of her employment.

      91.        Christy has suffered and will continue to suffer irreparable injury caused by

the illegal conduct of District. As a result of their unlawful conduct, Christy has also

suffered damages in the form of lost wages, lost benefits, emotional distress, pain and

suffering, inconvenience, mental anguish, and other nonpecuniary damages.

      92.        For the aforementioned reasons, Christy is entitled to compensatory

damages against SLC in an amount to be determined at trial.

      93.        Christy is also entitled to recover her reasonable attorney’s fees and costs

incurred herein.

                                                15
      Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 16 of 20



                           SECOND CAUSE OF ACTION
       Unlawful Retaliation in Violation of Title VII Against Defendant District

     94.       Christy reasserts and incorporates by reference all preceding paragraphs as

if fully set forth herein.

     95.       At all times material herein, Title VII of the Civil Rights Act, 42 U.S.C. §

2000e et seq. was in full force and effect and was binding upon Defendant. 42 U.S.C.§

2000e-3(a) makes it unlawful for an employer to retaliate against an employee for

engaging in protected activity:

               It shall be unlawful employment practice for an employer to discriminate
               against any of his employees or applicants for employment . . . because he
               has opposed any practice made an unlawful employment practice by this
               subchapter, or because he has made a charge, testified, assisted, or
               participated in any manner in an investigation, proceeding, or hearing under
               this subchapter.

      96.      Christy engaged in a protected activity by reporting the racial

discrimination in a letter outlining racial discrimination in the hiring process of Chief

Officers, among other things, to the Board of Education, Administrators, and the School

Community Councils, including Withers.

      97.      In response, the District repeatedly took adverse action and retaliated

against Christy, including but not limited to the following actions:

             a.    Demoting her to the Equity Plan Coordinator position where she lost

            prestige, responsibilities, and supervised less employees;

             b.    Placing Equity beneath a Chief Officer that is at the same job status as

            her and had no experience with Equity;

             c.    Suspending her for five-days;

                                              16
     Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 17 of 20



            d.     Excluding her from meetings she previously participated in;

            e.     Removing her from the organization chart and displaying that chart in

          front of 70-80 members of the District;

            f.     Falsely accusing her of intending to create the perception that she had

          completely finished her doctorate degree; and

            g.     Falsely accusing her of intentionally contracting with Javius whom she

          knew had not completely finished his doctorate degree; and

            h.     Changing her position from Assistant to the Superintendent to Special

          Assistant to the Superintendent.

   98.      The District would not have disciplined, transferred, demoted, or engaged in

any other retaliatory acts, but for Christy’s internal discrimination complaints.

   99.      Christy has suffered and will continue to suffer irreparable injury caused by

the illegal conduct of the District. As a result of their unlawful conduct, Christy has also

suffered damages in the form of lost wages, lost benefits, emotional distress, pain and

suffering, inconvenience, mental anguish, and other nonpecuniary damages.

   100.     By reason of the foregoing, Christy is entitled to compensatory damages

against the District in an amount to be determined at trial.

   101.     Christy is also entitled to recover her reasonable attorney’s fees and costs

incurred herein.

                          THIRD CAUSE OF ACTION
   Race Discrimination in Violation of 42 U.S.C. §1981 Against Both Defendants

   102.     Christy reasserts and incorporates by reference all preceding paragraphs as if


                                              17
     Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 18 of 20



fully set forth herein.

   103.      Defendants’ actions demonstrated discriminatory conduct towards minorities.

   104.      A reasonable person in Christy’s circumstances would have found the

situation intolerable as she was not given a fair and open opportunity for a promotion,

demoted, suspended, the only one to be given a direct supervisor, embarrassed in front of

many of her friends and colleagues, left out on the organizational chart, denied a fair

opportunity to perform her duties with Equity, falsely accused of intentionally

misrepresenting herself as having a doctorate degree, falsely accused of intentionally

contracting with Javius whom she knew had not completely finished his doctorate degree,

and many other actions.

   105.      The Defendants intentionally discriminated against Christy based upon her

race and color which resulted in a demotion, suspension, humiliation, and false

accusations.

   106.      As a result of Defendants’ actions, Christy has suffered and will continue to

suffer economic loss, including lost wages and benefits; future pecuniary losses;

emotional distress, and other compensatory damages; Christy is entitled to recover for

those losses and to prejudgment interest; and attorneys’ fees costs.

                          FOURTH CAUSE OF ACTION
   Unlawful Retaliation in Violation of 42 U.S.C. § 1981 Against Both Defendants

   107.      Christy reasserts and incorporates by reference all preceding paragraphs as if

fully set forth herein.

   108.      Christy reported in good faith of race discrimination in violation of 42 U.S.C.


                                             18
     Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 19 of 20



§ 1981 to Defendants. Specifically, she reported that she and other minorities were

purposefully left out of a hiring process and that Equity was being marginalized because

of their minority status and race.

   109.        Defendants’ adverse actions, including its demotion and discipline of Christy,

was the result of her protected activity.

   110.        Defendants’ acts would likely have deterred a person of ordinary firmness

from reporting discrimination.

   111.        Christy suffered harm as a result of Defendants’ retaliation. She is entitled to

recover all resulting damages, including lost pay and benefits, future lost pay and

benefits, and emotional distress damages.

   112.        Christy is entitled to all reasonable attorney’s fees and costs incurred in

bringing this action.

   113.        Christy is also entitled to punitive damages as Defendants acted maliciously

and with reckless disregard to her rights.

                               REQUEST FOR JURY TRIAL

      Plaintiff requests that this matter be tried before a jury.

                                   PRAYER FOR RELIEF

      Wherefore, Plaintiff prays for judgment against Defendants,

          a.    For Plaintiff’s lost wages and benefits, to include back-pay and front-pay,

          as provided for under Title VII and as otherwise provided by law;

          b.    For general damages;

          c.    For compensatory damages;

                                                19
Case 2:18-cv-00837-RJS-BCW Document 2 Filed 10/26/18 Page 20 of 20



  d.   For consequential damages, as provided for under Title VII and as

  otherwise provided by law;

  e.   For punitive damages (from the individual defendant);

  f.   For attorney’s fees and costs as allowed by law;

  g.   For interest (both pre- and post-judgment); and

  h.   For such further and other relief as the Court deems appropriate.



 DATED this 26th day of October, 2018.

                    STRINDBERG & SCHOLNICK LLC

                    /s/     Erik Strindberg
                    Erik Strindberg
                    Attorneys for Plaintiff




                                     20
